             Case 1:21-cr-00264-WJ Document 31 Filed 07/09/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                    )
                                             )
                Plaintiff,                   )
                                             )       Case No: 1:21-CR-00264-WJ
       vs.                                   )
                                             )
STEVEN SILGUERO,                             )
                                             )
                Defendant.                   )


         ORDER GRANTING UNITED STATES’ UNOPPOSED MOTION FOR
    EXTENTION OF TIME TO RESPOND TO DEFENDANTS’ MOTION TO SUPPRESS
                               EVIDENCE

       THIS MATTER having come before the Court on the unopposed motion of the United

States for extension of time to respond to Defendant’s motion, and the Court being otherwise

fully advised in the premises, FINDS that the ends of justice served by the granting of the

extension sought outweighs the best interest of the public and the defendant in a speedy trial, and

the Court being otherwise fully advised in the premises, finds that the motion is well taken and

will be GRANTED.

       IT IS THEREFORE ORDERED that the United States is granted an extension to July 23,

2021, to file its response to Defendant’s Motion to Suppress Evidence. Doc. 29.




                                                     _______________________________
                                                     THE HONORABLE WILLIAM JOHNSON
                                                     Chief United States District Judge




                                                 1
